In an action to recover damages for personal injuries, the plaintiff appeals from (1) a judgment *518of the Supreme Court, Kings County (Bernstein, J.), entered November 13, 1992, which, upon an order granting the defendants’ motions for summary judgment, dismissed the complaint, and (2) an order of the same court, dated November 2, 1992, which denied the plaintiff’s motion which was, in effect, for reargument.
Ordered that the appeal from the order is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents, appearing separately and filing separate briefs, are awarded one bill of costs.
We initially note that the branch of the plaintiff’s motion which was for renewal was based on evidence which could have been raised at the time of the summary judgment motion. Since the plaintiff offered no excuse for her failure to present the evidence at that time, that branch of the motion was, in actuality, for reargument, the denial of which is not appealable (see, Continental Bank v J.D.S. Vendor Servs., 201 AD2d 527; Bartolo v South Nassau Communities Hosp., 198 AD2d 204).
The lack of merit to the plaintiff’s serious injury claim is patent from an examination of the medical evidence submitted by the plaintiff herself. Accordingly, the court correctly granted summary judgment to the defendants dismissing the complaint (see, Insurance Law § 5104 [a]; Grier v Kuhn, 187 AD2d 559; Covington v Cinnirella, 146 AD2d 565). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.